Order entered September 26, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00921-CR

                          JARRE JERONCE RHODES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-51952-U

                                              ORDER
       The Court REINSTATES this appeal.

       On September 23, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. The previous day, we received Sasha Brooks’s request to

extend time to file the reporter’s record.     Because findings are no longer necessary, we

VACATE the September 23, 2016 order.

       We GRANT Ms. Brooks’s September 22, 2016 request and ORDER the reporter’s

record filed on or before October 24, 2016.

                                                       /s/   ADA BROWN
                                                             JUSTICE